ORDER REMANDING CASE
The appeal in the above-entitled matter, filed the 31st day of July, 1978, having been received and considered by the Acting Chief Justice, the Court finds:
1. The plaintiff in its reply filed the 21st day of August, 1978, raised no objection to the case being remanded.
2. The appellant will be afforded adequate opportunity to raise his motion to suppress evidence at the hearing on remand.
THEREFORE, the above-entitled matter is REMANDED to the Tuba City District Court with instructions to vacate the judgment of July 13, 1978 and set this matter for trial at the earliest possible time.
Dated this 7th day of September, 1978.
Marie F. Neswood Acting Chief Justice of the Navajo Nation